Case 2:20-cr-00108-SPC-NPM Document 54 Filed 03/23/21 Page 1 of 3 PageID 99




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:20-cr-108-SPC-NPM

TIMOTHY LANCASTER


                            ORDER OF FORFEITURE 1

       Before the Court, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, is the United

States’ Motion for a Preliminary Order of Forfeiture for assets seized from

Defendant Timothy Lancaster in relation to the above-referenced case. (Doc.

53). Specifically, the assets sought by the Government are:

              1. an Anderson Manufacturing AM-15 Rifle, serial number
                 18107984;
              2. a Springfield XD .45 caliber pistol, serial number
                 HG135421; and
              3. a Glock GMBH, Model 19GEN4, 9mm pistol, Serial
                 Number ZCS777.

       On September 9, 2020, a Federal Grand Jury returned a five-count

Indictment charging Lancaster with one count possession of a firearm by a



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00108-SPC-NPM Document 54 Filed 03/23/21 Page 2 of 3 PageID 100




convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and four

counts    of    possession   of   controlled    substance(s),   to    be   exact,

methamphetamines, cocaine, fentanyl, and marijuana, in violation of 21 U.S.C.

§ 844(a). The Indictment contained forfeiture allegations providing Lancaster

with notice of the Government’s intent to seek forfeiture of the previously

identified firearms which were involved in the commission of Count One of the

Indictment. (Doc. 1).

      Timothy Lancaster executed a plea agreement with the United States in

which he [Lancaster] agreed to enter a plea of guilty to Counts One, Two and

Three of the Indictment. Count One charges Lancaster with possession of

firearms by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2); Counts Two and Three charge Lancaster with possession of a

controlled substance(s), methamphetamines and cocaine, in violation of 21

U.S.C. § 844(a). The plea agreement also contained a forfeiture provision

wherein the defendant agreed to forfeit any and all assets involved in the

commission of the offense charged in Count One of the Indictment, and that

the order of forfeiture would become final at the time it is entered. (Doc. 37).

      On March 8, 2021, in accordance with the Plea Agreement, Timothy

Lancaster appeared before United States Magistrate Judge Nicholas P. Mizell

and entered a plea of guilty to Counts One through Three of the Indictment.

(Doc. 49).     The undersigned United States District Court Judge accepted




                                        2
Case 2:20-cr-00108-SPC-NPM Document 54 Filed 03/23/21 Page 3 of 3 PageID 101




Lancaster’s plea on March 10, 2021, adjudicated him guilty and scheduled his

Sentencing hearing for June 14, 2021. (Doc. 51).

       The Court finds that the United States has established the required

connection between the crime and the asset. The United States in entitled to

forfeit the property, therefore, the motion is GRANTED. Further, pursuant

to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal

Rules of Criminal Procedure, the Court ORDERS that the firearm identified

above is hereby FORFEITED to the United States for disposition according to

law subject to the provisions of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C.

§ 2461(c).

      This forfeiture order as to Defendant Timothy Lancaster SHALL become

a final at the time it is entered.

      The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the Government.

      DONE AND ORDERED in Fort Myers, Florida on March 23, 2021.




Copies: Counsel of Record




                                       3
